Citation Nr: 1015005	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  02-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

This case was previously before the Board in December 2003, 
at which time the Board denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The Veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court) which, in a December 2006 
decision, vacated the Board's December 2003 decision and 
remanded the matter for further development and 
readjudication.  Subsequently, the Board remanded the matter 
in June 2007 as discussed in greater detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the June 2007 remand, the Board instructed the Veterans 
Benefits Administration (VBA) to provide the Veteran with a 
notice letter regarding his service-connection claim for an 
acquired psychiatric disability, to include PTSD, which 
complies with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  As noted by the Court 
in its December 2006 decision and the Board in its June 2007 
remand, such notification includes notifying the Veteran of 
information necessary to substantiate the claim; notifying 
him of what evidence, if any, would be obtained by the 
Veteran; and notifying him of what evidence, if any, would be 
provided by VA.  In this regard, the Veteran was sent a 
letter in June 2007 which outlined the evidence he should 
obtain and the evidence VA would provide.  However, the 
letter does not include any language as to the information 
necessary to substantiate his claim for service connection 
for an acquired psychiatric disorder and PTSD.  

Additionally, the Board instructed the VBA to verify whether 
T.S. and C.R. served in the Veteran's unit, as well as to 
obtain the dates of their respective service in Vietnam.  Per 
VBA's request, U. S. Armed Services Center for Research of 
Unit Records (CURR) (now U.S. Army and Joint Services Records 
Research Center (JSRRC)) indicated that the casualty 
information did not document a R.C. or C.R. as wounded or 
killed in action.  However, there is no indication in the 
record that the units or dates of Vietnam service for C.R. or 
T.S. were obtained or any attempts were made to obtain those 
records.  (Since the Board's remand, the Veteran identified a 
third buddy, R.C., and the Veteran submitted R.C.'s Form DD 
214.)  

Because the Board's remand instructions have not been fully 
complied with, this issue must be remanded again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a notice 
letter regarding his service-connection 
claim for an acquired psychiatric 
disability, to include PTSD, which 
complies with the notification 
requirements of the VCAA.  The letter 
must specifically set forth the 
information necessary to substantiate 
his claim for service connection for an 
acquired psychiatric disorder and PTSD.

2.	Attempt to verify through official 
sources whether T.S. and C.R. served in 
the Veteran's unit, as well as the 
dates of their respective service in 
Vietnam.  All efforts to obtain this 
evidence should be documented in the 
claims folder. 

3.	Thereafter, after undertaking any 
additional development indicated by the 
Veteran's response to the VCAA letter 
or the verification efforts regarding 
T.S. and C.R., readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be afforded reasonable 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


